In the interests of justice a new trial should be had. Counsel in examining a juror, who was in the insurance business, remarked, “ Then you issue policies such as this thing here,” which suggested that defendants had insurance protection. Although the General Highway Traffic Law (Laws of 1917, chap. 655) does not apply in the city of New York (§ 3), the court charged its requirement* that in “ turning a comer of intersecting streets, a vehicle shall be driven with extreme caution,” which goes beyond the law applicable to this street corner, † Although no exception was taken to this charge, such error affected the result. Judgment and order reversed and a new trial granted, with costs to abide the event. Jenks, P. J., Rich, Putnam, Kelly and Jaycox, JJ., concur.

 See § 11, subd. 3. See, also, Code of Ordinances of City of New York, chap. 24, art. 2, § 11, subd. 4.— [Rep.